Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15, 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of querying a database and converting the response into a desired visualization format, if necessary. 
Independent claims 1, 15, and 18 recite querying a time series database with a desired visualization, receiving a response to the query, and converting the response into a desired visualization format. This is a mental process because a human equipped with a generic computer can query a database and convert the results into a desired visualization format. 
This judicial exception is not integrated into a practical application because querying a database and converting the result into a different format appears to simply be querying a database and producing a desired output. The claimed subject matter does not appear to improve the functioning of a computer or require the use of a particular machine. The claims are directed to simply querying a database with a desired output format and receiving data. Thus, the claimed subject matter of the independent claims is not integrated into a practical application.
The claims do not include additional elements that amount to significantly more than the judicial exception. While claims 15 and 18 require a non-transitory computer readable storage medium and data storage unit and processor, respectively, those elements appear to simply be generic computing elements that do not amount to significantly more than the judicial exception. The remaining elements of the claims do not individually, nor as a combined whole, appear to improve the functioning of a computer or require the use of a particular machine. As such, the claimed elements, in part and in whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The dependent claims 3-14, 17, and 20 simply require particular formats for the data to be received in and for the results to be visualized in or produce additional data output. The dependent claims thus do not appear to integrate the claimed elements into a practical application nor provide significantly more than the judicial exception, and are similarly rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 11-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang et al. (US Pre-Grant Publication 2019/0340290). 

As to claim 1, Dang teaches a computer-implemented method for visualization of a query result of time series data, the method comprising: 
receiving a query of a time series database, the query comprising a time range, a predicate comprising at least one dimension, and a visualization view for displaying query results (see paragraphs [0060]-[0062], which shows querying a time series database. Paragraph [0063] shows to select a data source and item from the data source (predicate comprising at least one dimension). Paragraphs [0068]-[0069] show where a transform output is selected. Paragraphs [0076] and [0082] show a time range selector); 
executing the query against the time series database to generate the query results according to an atom (see paragraphs [0068]-[0070]. The query is executed against the database and results are generated);
determining the atom of the query results (see paragraphs [0068]-[0070]. The query results are determined); 
automatically converting the query results according to the visualization view of the query prior to displaying the query results, wherein the visualization view comprises a different atom than the atom of the query results (see paragraphs [0068]-[0070]. An output transform is selected. The metric data retrieved from the query is transformed to include additional data based on the selected visualization. As noted in paragraph [0069]-[0070], there are different output types. Different output types represent different “atoms” from the “atom” of the query results), 
wherein the automatically converting the query results according to the visualization view of the query comprises:
generating synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view (see paragraphs [0068]-[0070]. Synthetic data such as an average, minimum, maximum, sum, count media, standard deviation, etc. may be generated); and 
displaying the query results according to the visualization view of the query (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform).  

As to claim 4, Dang teaches the method of Claim 1, wherein the atom is metrics and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to single events of the events view (see paragraph [0070] and Figure 13. Portions of the visualization may be highlighted to show particular event data).  

As to claim 5, Dang teaches the method of Claim 1, wherein the atom is metrics and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the spans view (see paragraph [0074] and Figure 16. Spans of data from data metrics are shown in a line chart). 

As to claim 9, Dang teaches the method of Claim 1, wherein the atom is events and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting the events to a time series of data points at a start point and an end point of each event (see paragraph [0070] and Figure 13. Time series data of events is shown).  

As to claim 11, Dang teaches the method of Claim 1, wherein the atom is events and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the spans view according to durations of the events corresponding to the data points (see paragraph [0074] and Figure 16. Spans of data are shown in a line chart).  

As to claim 12, Dang teaches the method of Claim 1, wherein the atom is spans and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting the spans to a time series of data points at a start point and an end point of each span (see paragraph [0070] and Figure 13. Time series data from spans of time are shown).  

As to claim 14, Dang teaches the method of Claim 1, wherein the atom is spans and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the events view according to durations of the spans corresponding to the data points (see paragraph [0070] and Figure 13. Time series data from spans of time are shown).

As to claim 15, see the rejection of claim 1. 

As to claims 17, Dang teaches the non-transitory computer readable storage medium of Claim 15, wherein the atom is selected from one of: metrics, histogram, events, and spans (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform. The query at least receives metric data and returns outputs in spans data. The Examiner notes that no particular definition is given for any of the phrases metrics, histogram, events, and spans in the claims or the specification), and 
wherein the visualization view is selected from one of: a metric view, a histogram view, an events view, and a spans view (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform)
.
As to claim 18, Dang teaches a system for visualization of a query result of time series data, the system comprising: 
A plurality of query nodes, each query node of the plurality of query nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit (see paragraph [0039]), wherein a query node of the plurality of query nodes is configured to:
receive a query of a time series database, the query comprising a time range, a predicate comprising at least one dimension, and a visualization view for displaying query results (see paragraphs [0060]-[0062], which shows that querying a time series database. Paragraph [0063] shows select a data source and item from the data source (predicate comprising at least one dimension. Paragraphs [0068]-[0069] show where a transform output is selected. Paragraphs [0076] and [0082] show a time range selector); 
execute the query against the time series database to generate the query results according to an atom (see paragraphs [0068]-[0070]. The query is executed against the database and results are generated); 
automatically convert the query results according to the visualization view of the query prior to displaying the query results, wherein the visualization view comprises a different atom than the atom of the query results (see paragraphs [0068]-[0070]. An output transform is selected. The data retrieved from the query is received as a metric form, then transformed into a different atom, or type of data, based on the selected visualization); and 
generate synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view (see paragraph [0068]-[0070]. Synthetic data such as an average, minimum, maximum, sum, count media, standard deviation, etc. may be generated); and
display the query results according to the visualization view of the query (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform).  

As to claim 20, see the rejection of claim 17.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US Pre-Grant Publication 2019/0340290) in view of Rudish et al. (US Patent 10,909,177). 

As to claim 3, Dang teaches the method of Claim 1.
Dang does not explicitly show: 
wherein the atom is metrics and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range; and 
allocating data points of the query results to the buckets of the histogram view according to values of the query results.  
Rudish teaches: 
wherein the atom is metrics and the visualization view is a histogram view (see 2:49-3:51. Data as metrics is received and converted into a histogram), the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to values of the query results (see 2:49-3:51. Data points of the analyzed data are allocated to the histogram bins).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation. 

As to claim 10, Dang teaches the method of Claim 1.
Dang does not clearly show wherein the atom is events and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range; and 
allocating data points of the query results to the buckets of the histogram view according to durations of the events corresponding to the data points.  
Rudish teaches: 
wherein the atom is events and the visualization view is a histogram view (see 2:49-3:51. Event data from monitored events is received and converted into histograms), the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to durations of the events corresponding to the data points (see 2:49-3:51. Data points of the analyzed data are allocated to the histogram bins).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 13, Dang teaches the method of Claim 1. 
Dang does not clearly show wherein the atom is spans and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising:  27 
F386.05generating buckets corresponding to intervals of values within the time range; and allocating data points of the query results to the buckets of the histogram view according to durations of the spans corresponding to the data points.  
Rudish shows wherein the atom is spans and the visualization view is a histogram view (see 2:49-3:51. Data from spans of time is received and converted into histograms), the automatically converting the query results according to the visualization view comprising:  27 
F386.05generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to durations of the spans corresponding to the data points (see 2:49-3:51. Data points of the analyzed data are allocated to generated histogram bins according to durations of data points).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.
.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US Pre-Grant Publication 2019/0340290) in view of Campiche et al. (US Pre-Grant Publication 2007/0018985). 

As to claim 6, Dang teaches method of Claim 1. 
Dang does not show wherein the atom is a histogram and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the time series view.  
Campiche teaches wherein the atom is a histogram and the visualization view is a time series view (see paragraph [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraph [0027]-[0029]. Medians may be calculated from histograms); and 
designating the medians as values of the time series view (see paragraph [0027]-[0029]. The medians may be displayed as data analysis).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 7, Dang teaches the method of Claim 1. 
Dang does not teach wherein the atom is a histogram and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the events view.  
Campiche teaches wherein the atom is a histogram and the visualization view is an events view (see paragraphs [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraphs [0027]-[0029]. Medians are calculated from histograms); and 
designating the medians as values of the events view (see paragraphs [0027]-[0029]. Median measurements from events may be shown). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 8, Dang teaches the method of Claim 1. 
Dang does not teach wherein the atom is a histogram and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the spans view.  
Campiche teaches wherein the atom is a histogram and the visualization view is a spans view (see paragraphs [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraphs [0027]-[0029]). Medians are calculated from histograms); and 
designating the medians as values of the spans view (see paragraphs [0027]-[0029]. Median spans of data may be shown).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive. 

Applicant argues that the amended claimed subject matter “as recited in independent Claim 1, and the similar recitations of independent Claims 15 and 18, does not correspond to mental processes as required in the 2019 Revised Patent Subject Matter Eligibility Guidance.”
Applicant elaborates on this assertion, stating that “the claims recite elements that are integrated into a practical application, and are therefore not directed to an abstract idea. For example, the specification describes, "[f]or instance, automatic conversion of an underlying atom to a visualization view improves the performance of querying of the data by providing the generation of synthetic data based on a visualization view of a query. For instance, upon query, the query results can be provided in a view associated with a different data type than the underlying data, allowing for enhanced querying. Accordingly, embodiments of the present invention amount to significantly more than merely using a computer to visualize query results to time series data. Instead, embodiments of the present invention specifically recite a novel process, rooted in computer technology, for automatically converting query results to a different atom, improving performance of query processing in a time series data monitoring system" ([0024]).”
In response to this argument, Examiner notes that the purported benefits described in paragraph 24 do not describe how an improvement in performance results from the practice of the claimed invention. While the cited paragraphs state that an improvement exists, there is no description or evidence regarding how this improvement improves upon previous methods. The statement is conclusory. 
Additionally, the benefits described in paragraph 24 appear to rely on the definitions set forth in preceding paragraph 23, which notes that “the system for visualization of a query result of time series data provides four atoms: metrics, histograms, events, and spans, and four visualization views: time series views (e.g., line charts, point plots, scatter plots, table views, sparklines, etc.) histogram views (e.g., heatmaps, bar charts, histograms, etc.), events (e.g., a timeline, a list of events, etc.), and spans (e.g., trace waterfall views, etc.) The described embodiments provide for the conversion between these atoms synthetically by converting the underlying data and generating synthetic data, where necessary, to provide the requested view. For instance, a histogram view can be generated synthetically from metrics data, wherein synthetic data is generated based on the raw data to simulate the histogram view.”
The current claims do not define atom or visualization view. As such, any improved performance cannot exist in the claims because the claims only convert between a generic set of results to a different format. As noted in paragraph [0020], the atom types defined in the specification only exist in some, but not all, embodiments. Thus, the claims do not receive the benefit of incorporating any definitions of atoms or visualizations from the specification into the claims. 
Applicant is reminded that unclaimed subject matter from the specification does not receive patentable weight until claimed. 

Applicant argues that “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical  relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.”
The Examiner notes that the claims are rejected as being directed a mental process because a human being equipped with a generic computer is capable of querying a database and transforming the results from a received format into a desired format with additionally calculated “synthetic data” used for displaying the results in the desired format. 
As noted in MPEP 2106.04(a)(2) III C, “claims can recite a mental process even if they are claimed as being performed on a computer. 

The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

MPEP 2106.04(a)(2) III C 1-3 further elaborate on the idea that a claim may still be directed towards an abstract idea despite the use of a generic machine. Thus, though the claims may not be performed in a human mind, the receiving, executing, determining, converting, and generating steps – all of which are directed towards data retrieval or analysis - may be performed by a human with a generic computer. 
Applicant argues that “the claims integrate the recited judicial exception into a practical application and impose a meaningful limit on the judicial exception without monopolizing the judicial exception. As presented above, the claimed embodiments do not wholly preempt the visualization of a query result of time series data as claimed, but rather” [perform the claimed functions]. 
In response to this argument, the claim, as a whole, appears to be directed towards querying database, receiving results in a particular format, transforming the results from the particular format into another format to visualize the results, and generating additional data that is used for displaying the result in the desired format. This mental process does not appear to improve the processing of a computer or require the use of a specific machine. A generic machine under the direction of a human user is fully capable of querying a database, transforming results from one format to a desired format and generating additional data to visualize the results in the desired format. 

Applicant argues that “the claimed invention includes meaningful recitations beyond generally linking the alleged abstract idea to a particular technological environment, such as a computer. Rather, the pending claims recite a particular way of visualizing of a query result of time series data by determining an atom of query results and automatically converting the query results according to the visualization view and by generating synthetic data based on the query results and the visualization view for displaying the query results according to the visualization view if the atom does not correspond to the visualization view of the query.” Applicant then recites the subject matter of the independent claims. 
Applicant continues, arguing that “Applicant respectfully submits that such claim recitations amount to significantly more than the exception itself, and are thus eligible. By circumscribing the claimed embodiments to determining "determining the atom of the query results" and "automatically converting the query results according to the visualization view of the query prior to displaying the query results, wherein the visualization view comprises a different atom than the atom of the query results, wherein the automatically converting the query results according to the visualization view of the query comprises: generating synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view" (emphasis added), the claimed embodiments include recitations that are significantly more than the judicial exception.”
In response to this argument, it is noted that none of these limitations appear to improve the processing of a computer or require the use of a specific machine. A human being with a generic machine is capable of determining a data type and convert data from one format to a desired format and generate additional data used to visualize data results according to the desired format. This is a mental process that a human being with a generic machine is capable of performing. 

Applicant concludes, arguing that “Moreover, Applicant submits that the combination of [the] claim[ed] element” provide a visualization of a query result time series data in an unconventional way and therefore include an inventive concept.” 
As noted above, none of the described definitions for the specification for the particular atom types or the visualization view are claimed in the independent claim and receive no patentable weight. 

Applicant argues that “Dang at least does not disclose, and thus does not  anticipate, "determining the atom of the query results" and "automatically converting the query results according to the visualization view of the query prior to displaying the query results, wherein the visualization view comprises a different atom than the atom of the query results" (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 15 and 18. 
In response to this assertion, Dang does disclose these limitations at paragraphs [0068]-[0070] for the reasons provided in the rejection above. 

Applicant elaborates, arguing that “while Applicant notes that Dang does disclose that metric data can be transformed according to some form of aggregation, Applicant respectfully submits that all data visualized is the same atom, i.e., metric data. In particular, Applicant submits that the system of Dang does not disclose that query results according to an atom are generated and then the query result itself is converted to a visualization view having a different atom. In contrast, Applicants submits that Dang does not disclose conversion to a different atom, but merely different aggregation options within the metric data atom.”
In response to this argument, it is noted that Applicant’s claims do not define the different types of atoms, nor what data belongs to each type. Additionally, the current claims do not define visualization views. Applicant is reminded that unclaimed limitations from the specification, such as types of data atoms and types of data visualizations, do not receive patentable weight until claimed. 

Applicant argues that Dang in view of Rudish does not teach the subject matter of claims 3, 10, and 13 because neither Dang nor Rudish teach the subject matter of claim 1. 
In response to this argument, it is noted that Dang teaches the subject matter of claim 1 for the reasons described above. Rudish is not relied upon to teach the subject matter of claim 1. 

Applicant argues that Dang in view of Campiche does not teach the subject matter of claims 6-8 because neither Dang nor Campiche teach the subject matter of claim 1. 
In response to this argument, it is noted that Dang teaches the subject matter of claim 1 for the reasons described above. Campiche is not relied upon to teach the subject matter of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152